UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantýFiled by a party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ýDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to §240.14a-12 U.S. Energy Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(I)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: -1- U.S. ENERGY CORP. 877 North 8th West Riverton, Wyoming82501 Notice of Annual Meeting of Shareholders We are pleased to give you notice of our Annual Meeting of Shareholders: Date:Friday, June 29, 2012Time:8:30 AM MDT Place:877 North 8th West, Riverton, Wyoming 82501 Purposes: 1. Elect the two nominees for directors identified in the accompanying proxy statement (Keith G. Larsen and Thomas R. Bandy) to serve until the third succeeding annual meeting of shareholders and their successors have been duly elected or appointed and qualified; 2. Ratify the appointment of Hein & Associates LLP as the independent auditor for fiscal year 2012; 3. Hold an advisory vote on executive compensation (“Say on Pay Vote”); 4. Approve a 2012 Equity and Performance Incentive Plan (“2012 Equity Plan”) to replace the expired 2001 ISOP; and 5 For any other purpose that properly may come before the meeting, in accordance with the Bylaws of the Company. Record Date:April 30, 2012.The stock transfer books will not be closed. We have enclosed a copy of our Annual Report for the fiscal year ended December 31, 2011 with this Notice of Annual Meeting of Shareholders and Proxy Statement. Please read the enclosed information carefully before completing and returning the enclosed proxy card. The Securities and Exchange Commission (“SEC”) requires companies to furnish proxy materials over the Internet, which reduces environmental impact as well as printing and mailing costs.Unless otherwise requested by the shareholder, we are mailing to most of our stockholders a Notice of Internet Availability of Proxy Materials instead of mailing paper copies of the proxy materials.The Notice of Availability contains instructions on how to access the proxy materials on the Internet, and also on how to request a paper copy of the proxy materials.All stockholders who do not receive a Notice of Availability will receive a paper copy of the proxy materials by mail. Whether or not you plan to attend the meeting, please take the time to vote - Ø By the Internet – Go to the website shown on your proxy card or the Notice of Availability; or Ø By Telephone – Call the toll free number shown on the Notice of Availability; or Ø By mail – Complete, sign and date your proxy card and mail it in the postage paid envelope. If you owned shares in the Company at the close of business on April 30, 2012, you may attend and vote at the meeting.The names of shareholders of record entitled to vote at the meeting will be available for review at the meeting and during regular business hours at our headquarters in Riverton, Wyoming. If you wish to attend the meeting and vote in person, but you are a beneficial owner (i.e., your shares are held in “street name”), contact your broker, as soon as you receive this notice, to obtain a “legal proxy” which you must bring to the meeting in order to vote in person at the meeting. By Order of the Board of Directors Dated:April 30, 2012Steven R. Youngbauer Secretary -2- TABLE OF CONTENTS Page GENERAL Who Can Vote 4 Quorum and Voting Rights 4 How Your Proxy Will Be Voted; Recommendation of the Board 5 Granting Your Proxy 5 Revoking Your Proxy 5 Proxy Solicitation 6 Requirement and Deadlines for Shareholders to Submit Proxy Proposals 6 CORPORATE GOVERANCE - Audit, Compensation and Nominating Committees 6 Advance Notice Requirements for Other Shareholder Proposals 10 Principal Holder of Voting Securities and Ownership by Officers and Directors 12 PROPOSAL 1:ELECTION OF DIRECTORS 15 Directors 15 Filing of Reports Under Section 16(a) 18 PROPOSAL 2: RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS 19 Principal Accounting Fees and Services 19 PROPOSAL 3: ADVISORY VOTE ON EXECUTIVE COMPENSATION 21 Executive Compensation 21 Compensation Discussion and Analysis 21 Grants of Plan-Based Awards 30 Outstanding Equity Awards at April 30, 2012 31 Option Exercises and Stock Vested 32 Potential Payments upon Change in Control 34 Retirement Policy 35 Non-Employee Director Compensation Table 38 PROPOSAL 4: 2 40 Certain Relationships and Related Transactions 45 Audit Committee – Report 47 -3- U.S. ENERGY CORP. 877 North 8th West Riverton, Wyoming82501 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS ON FRIDAY, JUNE 29, 2012 This proxy statement is provided in connection with a solicitation of proxies by the Board of Directors (the “Board”) of U.S. Energy Corp. (“U.S. Energy”, the “Company”, “we”, “our”, or “us”) for the annual meeting of shareholders to be held on Friday, June 29, 2012, at 8:30 am MDT (the “Annual Meeting”), and at any adjournments of the meeting. GENERAL Who Can Vote Only holders of our common stock at the close of business on the record date of April 30, 2012 are entitled to receive notice and to vote at the Annual Meeting.As of April 30, 2012, there were 27,460,978 shares of our common stock issued and outstanding. You may hold your shares of record or in “street name.”The difference between shareholders of record and street name holders is: · Shareholder of Record.If your shares are registered directly in your own name with our transfer agent, Computershare Trust Company, Inc., you are considered with respect to those shares to be the shareholder of record and you may vote directly by internet, telephone, mail or in person. · Street Name Shareholder.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “street name” holder, and the beneficial owner, of those shares and you have the right to direct your broker or nominee how to vote.However, since you are not the shareholder of record, you may not vote those shares in person at the Annual Meeting unless you obtain a “legal proxy,” which you must bring to the meeting in order to vote in person at the meeting. Quorum and Voting Rights A quorum for the meeting will exist if a majority of the voting power of the shareholders is present at the meeting, in person or represented by properly executed proxy delivered to us prior to the meeting.Shares of common stock present at the meeting that abstain/withhold from voting, or that are the subject of “broker non-votes,” will be counted as present for determining a quorum. New York Stock Exchange (“NYSE”) Rule 452 governs discretionary voting by brokers of shares held in street name when beneficial owners have not instructed how such shares should be voted.Because the rule governs all brokers, the amendment affects all public companies that have shares held in street name, not just companies listed on the NYSE.Under the rule, brokers have discretionary authority to vote street name shares on “routine” items such as the ratification of the Company’s appointment of auditors, but not on other matters, including the election of directors.Of the matters to be presented at the Annual Meeting, only the ratification of auditors will be considered a routine matter for purposes of the -4- rule.Accordingly, if your broker does not receive instructions from you, your broker will not be able to vote your shares on any of the other matters, and a “broker non-vote” will occur with respect to those matters. You are entitled to one vote for each share of U.S. Energy Corp. common stock you hold, except that in the election of directors you may cumulate your votes. Cumulative voting generally allows each holder of shares of common stock to multiply the number of shares owned by the number of directors being elected, and to distribute the resulting number of votes among nominees in any proportion that the holder chooses.On Proposal 1, Election of Directors, nominees in number equal to the seats to be filled on the Board who receive a plurality of votes cast, will be elected as directors.If you withhold your shares from voting, your shares will not be counted for any director.Withheld votes and broker non-votes will have no effect on the election of directors. Each of the other proposals, and any other matter which properly comes before the meeting in accordance with the Bylaws of the Company, will be approved if the number of votes cast in favor of the proposal exceeds the number of votes cast opposed to the proposal.Abstentions are not considered votes cast and they will have no effect. How Your Proxy Will Be Voted; Recommendation of the Board The Board is soliciting a proxy in the enclosed form to provide you with the opportunity to vote on all matters scheduled to come before the meeting (as stated in the Notice of Annual Meeting which accompanies this Proxy Statement), whether or not you attend in person. The Board recommends you vote as follows on the four proposals stated in the Proxy Statement: · For Proposal 1 - the nominees for director are Keith G. Larsen and Thomas R. Bandy; · For Proposal 2 - ratification of appointment of Hein & Associates LLP as the independent auditor of the Company for the fiscal year 2012; · For Proposal 3 - advisory vote on executive compensation; and · For Proposal 4 - approval of the 2012 Equity Plan. Granting Your Proxy Your shares will be voted as you specify if you properly complete and return the appropriate form of proxy.If you make no specifications, your proxy will be voted in favor of all the proposals listed above. We do not expect any matters to be presented for action at the meeting other than the matters stated in the Notice of Annual Meeting accompanying this Proxy Statement.However, as permitted by SEC Rule 14a-4(c), the proxy will confer discretionary authority with respect to any other matter that may properly come before the meeting.The persons named as proxies intend to vote in accordance with their judgment on any such matters. Revoking Your Proxy If you are a shareholder of record and submit a proxy, you may revoke it later or submit a revised proxy at any time before it is voted.You also may attend the meeting in person and vote by ballot, which -5- would cancel any proxy you previously submitted.If you are a street name shareholder and you vote by proxy, you may change your vote by submitting new voting instructions to your bank, broker or nominee in accordance with that entity’s procedures. Proxy Solicitation We will pay all expenses of our solicitation of proxies for the Annual Meeting.In addition to solicitations by mail, arrangements have been made for brokers and nominees to send proxy materials to their principals, and we will reimburse them for their reasonable expenses.We have not hired a solicitation firm for the meeting.Our employees and directors will solicit proxies by telephone or other means, if necessary; they will not be paid for these services. Requirement and Deadlines for Shareholders to Submit Proxy Proposals Under SEC rule 14a-8, if a shareholder wants us to include a proposal under that rule to be included in our proxy statement and presented at the Annual Meeting of shareholders to be held in June 2013, information about the proposal must be received by us in writing at least 120 calendar days in advance of the first anniversary of the delivery of these proxy materials, at U.S. Energy Corp., 877 North 8th West, Riverton, Wyoming 82501; Attention:Steven R. Youngbauer, Secretary.In addition, the Board amended the Company’s Bylaws in March 2009 to adopt “advance notice” requirements that apply to all other proposals which shareholders may wish to have included in the Company’s proxy statement, or to be stated in a notice for a special meeting of shareholders.Information about other proposals must be provided to the Company at least 90 calendar days before the meeting date.Please see “Advance Notice Requirements for Proposed Nominees to the Board and Other Proposals,” below. Copies of Our Form 10-K Promptly upon receiving a request from any shareholder, without charge we will send to the requester a copy of our Annual Report on Form 10-K for the twelve months ended December 31, 2011, with exhibits, as filed with the SEC.Please address your request to Steven R. Youngbauer, Secretary, at U.S. Energy Corp., 877 North 8th West, Riverton, Wyoming 82501.You also may call or fax Mr. Youngbauer at T 307.856.9271, F 307.857.3050. CORPORATE GOVERNANCE Board of Directors, Audit, Compensation and Nominating Committees General We are committed to sound corporate governance principles.To evidence this commitment, the Board has adopted charters for its committees and a Code of Ethics.These documents, along with the Articles of Incorporation and Bylaws, provide the framework for our corporate governance.The charters of the Audit Committee, the Compensation Committee, and the Nominating Committee may be viewed at our web site (www.usnrg.com), at the tab “Investor Relations,” then go to “Corporate Governance.”The Code of Ethics also may be viewed at that location.If these documents are amended (or if the Code of Ethics is waived in a manner requiring disclosure under SEC rules), the amendments (and the occurrence of the waiver of the Code of Ethics), will be disclosed on the website as required by the SEC.Copies of each of these documents are available without charge to any person who requests them, by sending a request to U.S. Energy Corp., Attn: Steven R. Youngbauer, Secretary, 877 North 8th West, Riverton, Wyoming 82501. -6- Board and Committee Independence The Board is comprised of a majority of independent directors.Specifically, the Board has determined that Stephen V. Conrad, Jerry W. Danni, Leo A. Heath and Allen S. Winters are independent under applicable NASDAQ rules.In addition, the Audit Committee, the Compensation Committee, and the Nominating Committee are each comprised solely of independent directors as required under the applicable requirements of NASDAQ and the SEC. Meetings of the Board The Board consists of seven members and they have primary responsibility for directing management of the business.During 2011, the Board held nine formal meetings, which were attended by all of the directors serving on the Board, except that Leo A. Heath missed one telephonic meeting during the year.The Board also approved three actions by unanimous consent without conducting formal meetings in addition to conferring informally on several other occasions during the year. Attendance of Annual Meetings by Directors The directors all attended the June 24, 2011 Annual Meeting of shareholders. Communications from Shareholders to the Board The independent directors have established a process for collecting and organizing communications from shareholders.Shareholders may send communications to the Board by addressing their communications to Keith G. Larsen, Chief Executive Officer and Chairman of the Board, or Mark J. Larsen, President, at 877 North 8th West, Riverton, Wyoming 82501.Pursuant to this process, Keith Larsen and Mark Larsen will determine which of the communications address matters of substance and which should be considered by all directors, and will send those communications to all the directors for their consideration. Audit Committee To provide effective direction and review of fiscal matters, the Board has established an Audit Committee.The Audit Committee has the responsibility of reviewing our financial statements, exercising general oversight of the integrity and reliability of our accounting and financial reporting practices, and monitoring the effectiveness of our internal control systems.The Audit Committee also recommends selection of auditing and internal audit firms and exercises general oversight of the activities of our independent auditors, principal financial and accounting officer and accounting employees and related matters. The Chairman of the Audit Committee is Stephen V. Conrad, who is a Certified Public Accountant.The Board has determined that Mr. Conrad is an audit committee financial expert as defined in Rule 407(d) of SEC Regulation S-K.Other members of the Audit Committee are Jerry W. Danni and Leo A. Heath.All members of the Audit Committee are independent directors under applicable NASDAQ and SEC rules. The Audit Committee met five times in 2011.All Committee members either attended in person or by telephone.The Committee reviewed our financial statements for each of the quarters ended March 31, June 30 and September 30, 2011 and for the twelve months ended December 31, 2011 and discussed them with management and our independent audit firm.After the quarterly and year end meetings, the Committee met in executive session with our independent audit firm.The Committee also discussed with the independent audit firm the various matters required to be discussed in SAS 61 (Codification of Statements on Auditing Standards, AU 380).Based on the foregoing, the Committee recommended to -7- the Board that the audited financial statements be included in our Annual Report on Form 10-K for the twelve months ended December 31, 2011.During the year ended December 31, 2011, the Committee also met independently of management with the firm that performs internal control testing for the Company pursuant to Section 404 of the Sarbanes-Oxley Act.All members of the Committee were present in person or on the telephone during the meeting where the internal controls were reviewed.The Committee also reviews and reassesses the adequacy of the Audit Committee Charter on an annual basis. Compensation Committee The Company has a Compensation Committee, whose members are Jerry W. Danni, Stephen V. Conrad and Leo A. Heath.These members are independent under criteria established by NASDAQ.Mr. Danni serves as the Chairman of the Compensation Committee.This Committee met formally on four occasions in 2011, and discussed compensation matters informally several times throughout the fiscal year.All Compensation Committee members attended all meetings of the Committee during 2011 either in person or by phone. The Compensation Committee reviews and recommends to the Board compensation packages for the officers of the Company.Please see “Executive Compensation – Compensation Discussion and Analysis.” Nominating Committee The Company has a Nominating Committee, whose members are Allen S. Winters and Jerry W. Danni.Both are independent directors under NASDAQ rules.Mr. Winters serves as the Chairman of the Nominating Committee.The Nominating Committee is responsible for identifying and recommending to the Board nominees for election to the Board to be included in the Company’s Proxy Statement for the annual shareholders meeting; and when required for election by the Board to fill vacancies in the Board occurring between annual shareholder meetings. The Nominating Committee met two times during 2011 with all members attending either in person or by telephone. Board Leadership U.S. Energy combines the roles of Chief Executive Officer and Chairman of the Board, with Keith G. Larsen as CEO and Chairman.Keith G. Larsen is responsible for setting the strategic direction for the Company, and sets the agenda for and presides over Board meetings.The Company believes that the combined position of the Chairman and CEO has the following advantages: (i) it ensures a unity of command and a single point of accountability and responsibility, (ii) it eliminates any potential conflicts between the CEO and the Chairman, (iii) it removes any internal or external ambiguities as it pertains to the ultimate spokesperson of the firm and (iv) it provides for a more informed and expeditious decision-making process.Mark J. Larsen, also a director and President and Chief Operating Officer, is primarily responsible for execution of strategies and daily operations. Risk Oversight The Company faces various risks in its business, including liquidity and operational risks.Our exposure to credit risk is relatively limited because we do not guarantee financial instruments or obligations of third parties.Liquidity risk is encountered in the context of balancing contractual commitments to spend capital, and also is involved in the Company’s hedging commitments for oil and gas price protection.With approval of the Board, we entered into hedging commitments for the 2012 -8- calendar yearcovering 600 barrels per day of oil production (approximately 50% of production at December 31, 2011).Any change in hedging strategy will require approval of the Board. General business operations are managed by the executive officers, who report to the Board as needed on developments in approved areas.Operations are run in conformity with the annual budget presented by management and approved, with appropriate modifications as needed throughout the year, by the Board.However, material budget variations (for example, a proposed acquisition or disposition of a significant property or an entry into a significant joint venture) are subject to prior approval by the Board, even if the category and fund allocation generally had been previously approved by the Board.In these situations, the Chairman will call a Board meeting to discuss specific terms, costs and variables, and associated risks, before committing the Company.We believe this process provides the Board a continuing and key role in riskoversight. Compensation Risk Assessment The Compensation Committee has determined that our overall compensation package provides a balanced mix of annual salary and cash bonuses, and longer-term incentives (through awards of stock and stock options and the Company’s funding of the ESOP and a 401(k) plan).We do not believe that the package stimulates excessive risk taking, but instead encourages behaviors that contribute to creating sustainable value for shareholders. Short term achievement is motivated by salaries plus a Performance Compensation Plan (“PCP”) which provides for cash bonuses based primarily on meeting objective Company-wide goals.Using positive cash flow as a goal within the PCP matrix, is appropriate for the capital intensive oil and natural gas industry.Additionally, the PCP allows for payment in cash of a discretionary Outstanding Performance Compensation Award for extraordinary service, in any given year, unrelated to the PCP matrix.See “Executive Compensation – Compensation Discussion and Analysis – Performance Compensation Plan.”Longer-term incentives have been provided through the award of stock options from time to time, as well as the stock award program (for executive officers) and Company-wide ESOP and 401(k) plan contributions. Potential bonuses under the PCP range from 10% to 100% of annual base compensation depending on pay rates with senior executives the only employees eligible for a bonus of 100%.All factors under the PCP are tied to performance of financial and production objectives.The matrix for bonuses under the PCP is dynamic and is established each year by the Compensation Committee and approved by the Board.Changes are made to the matrix as needed to continue motivating officer and employee performance for the improvement of shareholder value.The Board does not believe that the PCP encourages inappropriate risk taking.The risks associated with the PCP are significantly offset by the other Company-wide bonus elements within the PCP, and are balanced by the longer-term incentives which focus on profitability and stock price. 2011 Performance Compensation Plan Total employee bonuses accrued during the year ended December 31, 2011 under the 2011 PCP and paid in 2012 were $249,000; the named executive officers (“NEOs”) received a total of $174,000. Executive Committee The Executive Committee helps implement the Board’s overall directives as necessary.Members include Keith G. Larsen, Chairman, Mark J. Larsen and Stephen V. Conrad.The Executive Committee usually does not conduct formal meetings. -9- Advance Notice Requirements for Shareholder Proposals For Proposed Nominees to the Board When needed, as determined by the Board, the Nominating Committee considers and recommends to the Board individuals who may be suitable to be nominated to serve as directors.The Nominating Committee has adopted a written charter regarding the Company's director and officer nomination process.The charter requires the Committee to consider only individuals who possess the business and financial skills necessary to oversee and guide the Company, if elected.The charter does not require that diversity (whether of background, experience, gender or other attributes) be considered in the process. Pursuant to its charter, the Nominating Committee has adopted a policy for consideration of any director candidates recommended by shareholders, and may (or may not) recommend to the Board that candidate(s) be put on an Annual Meeting election slate and identified in the Company's proxy statement, if: ·At least 150 calendar days before the meeting date, the shareholder requests in writing that the Nominating Committee consider an individual for inclusion as a director nominee in the next proxy statement for an Annual Meeting.The shareholder must identify the individual and provide background information about the individual sufficient for the Committee to evaluate the suggested nominee's credentials.Such requests should be addressed to Keith G. Larsen, Chief Executive Officer and Chairman of the Board, who will forward the requests to the Nominating Committee. ·The candidate meets certain specific minimum qualifications: Substantial experience in top or mid-level management (or serving as a director) of public or private mineral exploration companies, with particular emphasis on understanding and evaluating mineral properties for either financing, exploration and development, or joint venturing with industry partners; contacts with oil and gas or mining industry companies to develop strategic partnerships or investments with the Company; and the ability to understand and analyze complex financial statements.A shareholder-recommended candidate also will have to possess a good business and personal background, which the Nominating Committee will independently verify.These same categories of qualifications will be used by the Nominating Committee in considering any nominee candidate, whether recommended by a shareholder, an officer, or another director. ·The Company is provided with all information relating to a shareholder-recommended candidate that is required to be disclosed in solicitations of proxies for election of directors in an election contest, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934 (the “Exchange Act”); ·The Company is informed whether and the extent to which any derivative instrument, swap, option, warrant, short interest, hedge or profit interest or other transaction has been entered into by or on behalf of the recommending shareholder or the candidate with respect to stock of the Company, and whether any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares of stock) has been made by or on behalf of such holder or candidate, the effect or intent of any of the foregoing being to mitigate loss to, or to manage the risk of stock price changes for, such holder or candidate or to increase or decrease the voting power or pecuniary or economic interest of such holder or candidate with respect to stock of the Company; and -10- ·The Company receives representations from the shareholder (i) that he, she or it is a holder of record of stock of the Company entitled to vote at a meeting of stockholders and intends to appear in person or by proxy at the meeting to propose such nomination; and (ii) whether the shareholder or the beneficial owner, if any, intends or is part of a group which intends to solicit proxies from other stockholders in support of such nomination (if the Board determines to include the candidate in the Company’s proxy statement). These procedures also are mandated by the Company’s Bylaws, as amended in March 2009. All director candidates recommended by a shareholder, or a director or officer, will be evaluated by the Nominating Committee (which is comprised solely of independent directors) in good faith.Director nominee candidates must be recommended for the Board selection by the Nomination Committee.However, a majority vote of the Board in favor of a director nominee must also include a majority vote of the independent directors for the Company to include that individual’s name in an Annual Meeting notice and identify that individual in the Company’s proxy statement for that Annual Meeting. For the Annual Meeting scheduled for June 29, 2012, the Nominating Committee has not received a request from any shareholder for consideration of a nominee candidate. For Other Shareholder Proposals For any other matter to be considered as a proper purpose for consideration by the shareholders at an annual or special meeting (referred to as an “Additional Purpose”), each of the conditions set forth below must be satisfied in order for the Additional Purpose to be included in the Company’s notice of the meeting.If the conditions are satisfied, an Additional Purpose would be set forth in either the Company’s proxy statement, or a proxy statement prepared by the shareholder or shareholders requesting that the matter be voted upon by all shareholders.Pursuant to the Company’s Bylaws, only the holder or holders of at least 50% of the outstanding shares may demand that the Company convene a special meeting of shareholders. The conditions also must be met in order for a shareholder to make a motion from the floor of a meeting to nominate a person for election to the Board, if such person has not been included as a director candidate in the Company’s notice of the meeting. At least 90 calendar days before the date for the meeting, the requesting shareholder shall give written notice to the Secretary of the Company, providing: (a)a brief description of the Additional Purpose which the shareholder wishes to present to the meeting; (b)the reason why the Additional Purpose is sought to be presented at the meeting; (c)a statement of any material interest which the requesting shareholder or its beneficial owners have in the Additional Purpose; (d)as to the requesting shareholder giving the notice and the beneficial owner, if any, on whose behalf the proposal to nominate or another proposal is made, a statement of (1) the requesting shareholder’s and such beneficial owner’s name and address, (2) the number of shares of the Company owned of record or beneficially by the requesting shareholder and such beneficial owner, (3) the name of each nominee holder of shares owned beneficially but not of record by the requesting shareholder and the number of shares of stock held by each such nominee holder, and -11- (4) whether and the extent to which any derivative instrument, swap, option, warrant, short interest, hedge or profit interest or other transaction has been entered into by or on behalf of the requesting shareholder with respect to stock of the Company and whether any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares of stock) has been made by or on behalf of the requesting shareholder, the effect or intent of any of the foregoing being to mitigate loss to, or to manage the risk of stock price changes for, such shareholder or to increase or decrease the voting power or pecuniary or economic interest of the requesting shareholder with respect to stock of the Company; (e)a description of all agreements, arrangements or understandings between the requesting shareholder and any other person or persons (including their names) in connection with the proposal of the Additional Purpose; (f)a representation that the shareholder is a holder of record of stock of the Company entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to propose such business or nomination and a representation whether the shareholder or the beneficial owner, if any, intends or is part of a group which intends to solicit proxies from other stockholders in support of such nomination; and (g)the text of any amendment to the Articles of Incorporation of the Company, or the Bylaws of the Company, which would be part of the Additional Purpose. Principal Holders of Voting Securities and Ownership by Officers and Directors The following are record and beneficial holders as of April 30, 2012 who owned more than five percent of the Company’s outstanding common stock, as well as the stock beneficially held by each director and nominee, and each officer, and by all officers and directors as a group.This information is based on SEC reports or as otherwise known to us.Beneficial ownership includes the shares underlying presently exercisable options. Except as noted, each holder exercises sole voting and dispositive powers over the shares listed opposite the holder's name, except for shares subject to forfeiture and those held in ESOP accounts established for the holder's benefit. The ESOP Trustees, Keith G. Larsen and Mark J. Larsen, exercise voting powers over non-allocated ESOP shares and dispositive powers over all ESOP shares.It should be noted that voting and dispositive powers over certain shares are shared by one or more of the listed holders; those shares are reported for each holder having a shared interest. -12- Amount and Nature of Beneficial Ownership Total Name and Address Voting Rights Dispositive Rights Beneficial Percent of Benificial Owner Sole Shared Sole Shared Ownership of Class (1) Keith G. Larsen *(2) 7.4% Mark J. Larsen *(3) - 5.3% Robert Scott Lorimer *(4) - - 2.5% Allen S. Winters *(5) - - 0.2% Stephen V. Conrad *(6) - - 0.3% Jerry Danni *(7) - - 0.1% Leo Heath *(8) - - 0.1% Bryon G. Mowry **(9) - - 0.8% Steven R. Youngbauer **(10) - - 1.6% All officers and directors as a group (nine persons) 15.1% Sprott Asset Management 5.4% Black Rock Global Investors 5.3% (1)Percent of class is computed by dividing the number of shares beneficially owned plus any options held by the reporting person, by the number of shares outstanding plus the shares underlying options held by that person. (2)Mr. Keith Larsen exercises sole voting rights over 435,275 directly held shares, 97,956 shares held in an ESOP account established for his benefit and 384,350 shares underlying options.He exercises shared voting rights over 466,513 shares held in a Family Trust for which he serves as Trustee.He exercises sole dispositive rights over 435,275 directly held shares, and 384,350 shares underlying options.He exercises shared dispositive rights over 466,513 shares in his capacity as the Trustee of a Family Trust and 676,149 shares in his capacity as an ESOP Trustee with the other ESOP Trustee. (3)Mr. Mark Larsen exercises sole voting rights over 233,526 shares held directly, 84,375 shares held in the ESOP account established for his benefit, and 473,519 shares underlying options.He exercises sole dispositive rights over 233,526 shares held directly and 473,519 shares underlying his options.He exercises shared dispositive rights over 676,149 shares in his capacity as an ESOP Trustee with the other ESOP Trustee. (4)Mr. Lorimer exercises sole voting rights and dispositive rights over 611,074 directly held shares and 70,000 shares underlying options. (5)Mr. Winters exercises sole voting rights and sole dispositive rights over 4,900 directly held shares and 40,000 shares underlying options. -13- (6)Mr. Conrad exercises sole voting and dispositive rights over 50,000 directly owned shares and 25,000 shares underlying options. (7)Mr. Danni exercises sole voting and dispositive rights over 35,000 shares underlying options. (8)Mr. Heath exercises sole voting and dispositive rights over 25,000 shares underlying options. (9)Mr. Mowry exercises sole voting rights over 19,411 shares held directly, 50,394 shares held in the ESOP account established for his benefit and 155,000 shares underlying options.He exercises sole dispositive rights over the 19,411 shares directly held and 50,394 shares underlying his options. (10)Mr. Youngbauer exercises sole voting rights over 146,574 shares held directly, 45,678 shares held in the ESOP account established for his benefit and 250,000 shares underlying options.He exercises sole dispositive rights over the 146,574 shares directly held and 250,000 shares underlying his options. (11)Based upon the March 2inpoint Market Intelligence Weekly Report. *Director **Officer Only -14- PROPOSAL 1:ELECTION OF DIRECTORS Directors The directors are divided into three classes, each consisting of two persons so far as practicable, to be elected until the third succeeding annual meeting and until their successors have been duly elected or appointed and qualified or until death, resignation or removal.The Company’s Bylaws limit service of the independent directors to two three year terms.If recommended by the Chairman of the Board and approved by the Board, an independent director may serve one additional term. Directors are subject to mandatory retirement at 70 years of age.If a director reaches the age of 70 during his regularly elected term, he is allowed to serve out the term for which he was elected. The nominees for election at the Annual Meeting are Keith G. Larsen, an incumbent management director who is standing for re-election, and Thomas R. Bandy, who is standing for election as an independent director to replace Allen S. Winters, whose term will expire on June 29, 2012.Please see biographical information for the directors and the nominee below.If approved by the shareholders, Keith G. Larsen and Thomas R. Bandy will serve terms that will expire at the 2015 annual meeting. The NEOs are elected by the Board at the annual directors' meeting which follows each annual shareholder’s meeting, to serve until the officer's successor has been duly elected and qualified, or until death, retirement, resignation or removal. For the reasons provided in this Proxy Statement, we are asking shareholders to vote “FOR” the following resolution: “RESOLVED, that the shareholders approve the election of each of Keith G. Larsen and Thomas R. Bandy as a director of the Company to serve until the third succeeding annual meeting of shareholders to be held in 2015 and until his successor has been duly elected or appointed and qualified.” Recommendation of the Board The Board recommends you vote For Proposal 1. Business Experience of Directors, Nominees and Officers Set forth below is certain biographical information for each director, nominee for election as director and the NEOs as of the date of this Proxy Statement.The Nominating Committee utilizes the framework of our corporate governance to select nominees based on their skills, achievements, and experience, and believes that each nominee should have experience in positions of responsibility and leadership and an understanding of our oil and natural gas exploration and production business.The overall objective is to identify a group of directors that can best contribute to our long-term success.All of the directors and the nominees discussed below are seasoned leaders who collectively bring to the Board a vast array of oil and gas industry, public company, private company, and other business experience, all at the senior executive officer level, and who meet our director qualification standards.Among other attributes, each possesses a wide breadth of varied skills and experience in leadership, the energy industry, finance and accounting, risk management, operations management, strategic planning, business development, regulatory and government affairs, corporate governance, human resources and compensation, and public policy qualities that led the Nominating Committee and the Board to conclude that these individuals should serve as our directors at this time, in light of our business and structure, overall industry environment, and our long-term strategy.These specific experiences, qualifications, attributes, and skills of each director and -15- nominee are briefly described below.In addition, the directors and nominees represent diverse backgrounds, skill sets, and viewpoints, with a blend of historical and newer perspectives on our Company, and have a demonstrated ability to work collaboratively with candid discussion. Keith G. Larsen(53) - Management Director and Director Nominee.Keith G. Larsen was employed by U.S. Energy and its affiliates in various non-executive positions from May of 1982 to November 25, 1997, at which time he became a director and our President and Chief Operating Officer.On August 23, 2005, he became Chairman of the Board and Chief Executive Officer.Keith Larsen’s experience and skills in negotiating complex transactions for acquiring, developing and selling mineral properties have led the Board to conclude that he should serve as a director, Chairman of the Board, Chief Executive Officer and as a member of the Executive Committee. Stephen V. Conrad (65) - Independent Director.Mr. Conrad was elected to the Board on June 25, 2010. Mr. Conrad is a former Partner of Deloitte & Touche LLP and Arthur Andersen LLP. He has over 35 years of experience in serving public company clients including numerous oil and gas and mining companies. For the past five years Mr. Conrad has been a managing member of several oil and gas exploration and development funds. Mr. Conrad is a CPA with a B.S. Degree in accounting from Montana State University.The Board has concluded that Mr. Conrad’s experience qualifies him for service as an independent director and as a member of the Audit, Compensation and Nominating Committees. Prior to Mr. Conrad’s election as an independent director in 2010, the Board considered the transaction with PetroQuest, which was entered into in 2007 with Wildes Exploration Mid-Miocene, LP (“WEMM”).Mr. Conrad owns a profits interest in certain of WEMM’s prospects.Mr. Conrad had no input in our involvement with WEMM and our decision was based upon the oil and gas opportunities presented to the Company by WEMM. Jerry W. Danni (59) - Independent Director.Mr. Danni was elected to the Board on June 24, 2011.Mr. Danni has more than 30 years of experience in the domestic and international mining industry including as Executive Vice President and Senior Vice President, Corporate Affairs for Golden Minerals Company; Senior Vice President, Environment, Health and Safety for Kinross Gold Corporation; Vice President, Environmental Affairs for Cyprus Climax Metals Company; and Director, Corporate Environmental and Government Affairs for Lac Minerals Ltd. Mr. Danni has a Bachelor of Chemistry degree from Western State College and is a member of the Society of Mining Engineers.Mr. Danni has also served on the Board of Directors for the National Mining Association and the Board of Trustees of the Northwest Mining Association.The Board has concluded that Mr. Danni’s experience qualifies him for service as an independent director and as a member of the Audit, Compensation and Nominating Committees. Leo A. Heath (62) - Independent Director.Mr. Heath was elected to the Board on June 24, 2011.Mr. Heath has almost 40 years of experience in the oil and gas industry including as Department Head/Assistant Professor of Petroleum Engineering at Montana Tech; Manager of production engineering and field operations in Montana for EnCana Energy Resources, Inc.; District Manager and Production Manager for North American Resources Company; Partner and Owner of Sylvan Petroleum Corp.; Development Manager for Petro Lewis Corp.; Drilling and Production Manager for TXO Production Corp.; and other engineering positions with various other oil and gas companies. Mr. Heath has both a Bachelor of Science degree in Petroleum Engineering and a Masters degree in Project Engineering and Management from Montana Tech. Mr. Heath is a Registered Professional Engineer, a member of the Society of Petroleum Engineers, and also serves as a Member of the Board of Directors for the Montana Petroleum Association.The Board has concluded that Mr. Heath’s experience qualifies him for service as an independent director and as a member of the Audit and Compensation Committees. -16- Mark J. Larsen (49) - Management Director.Mark J. Larsen was employed by U.S. Energy and its affiliates in various non executive positions from June 1984 to August 23, 2005, at which time he became President and Chief Operating Officer of the Company. Mr. Larsen became a director of the Company in October 2006.He graduated from the University of Wyoming with a B.S. Degree in Business Management.The Board has concluded that Mark J. Larsen’s skill in seeking opportunities for the Company in executing acquisitions and sales of oil and gas properties, as well as developing strategies to create value from the acquisition and sale of assets to qualify him for service as a director, President, Treasurer and Chief Operating Officer and as a member of the Executive Committee. Robert Scott Lorimer (61) - Director.Mr. Lorimer became a director in 2008.Mr. Lorimer received a B.S. in Finance, Accounting, Economics and German from Brigham Young University and worked towards a Masters in Accountancy at the University of Nebraska. Prior to joining U.S. Energy Corp., Mr. Lorimer served as Controller for Federal American Partners, a joint venture between Tennessee Valley Authority, Federal Resources and American Nuclear. Mr. Lorimer has extensive experience in government, cost, tax and financial accounting.Mr. Lorimer retired from U.S. Energy on June 30, 2011.Prior to his retirement, he was employed as the Chief Accounting Officer of U.S. Energy and its subsidiaries since 1980, and has served as the Chief Financial Officer and Vice President of Finance and Treasurer since 1989.Under his Executive Retirement benefits, Mr. Lorimer will receive 50% of his annual compensation at the date of retirement for five years as well as other employment benefits, including health insurance until such time as he reaches eligibility for Medicare coverage.Mr. Lorimer will also be compensated for his service on the Board in the same manner as the independent directors, although he is not considered an Independent Director.The Board has concluded that Mr. Lorimer’s experience qualifies him for service as a director. Allen S. Winters (72) - Independent Director.Mr. Winters became a director on January 23, 2007.Mr. Winters has over 40 years of experience in mining industry including Vice President and General Manager with Homestake Mining Company.Mr. Winters has a B.S. in Mining Engineering and a M.S. in Geological Engineering.The Board has concluded that Mr. Winters’ experience qualifies him for service as an independent director and as a member of the Nominating Committee.Mr. Winter’s term as an Independent Director will expire on July 29, 2012. Steven R. Youngbauer (62) - General Counsel and Secretary.Mr. Youngbauer was appointed General Counsel and Secretary in January 2007, and served as Assistant Secretary and Associate General Counsel to U.S. Energy from February 2004.Mr. Youngbauer has over 30 years experience in the legal profession and 35 years in the mining and oil and gas industries.Mr. Youngbauer has served in various capacities including President, Vice President and General Counsel for various oil and mining companies.Mr. Youngbauer received a Juris Doctorate Degree from the University of Wyoming Law School and he has served as a Wyoming State Senator, Chairman of the Wyoming Environmental Quality Council and on the Board of Directors of the Wyoming Mining Association.The Board has concluded that Mr. Youngbauer’s experience qualifies him for service as General Counsel and Secretary of the Company. Bryon G. Mowry (53) Principal Accounting Officer.Mr. Mowry was appointed Principal Accounting Officer in June 2011, and has served as Controller and Assistant Controller for U.S. Energy since November 1995.Mr. Mowry has over 30 years experience in the accounting profession and 16 years in the oil and gas and mining industries.Mr. Mowry has also held accounting positions in banking and education.Mr. Mowry received a Bachelor of Arts degree in accounting and management information services from Chadron State College, Chadron, Nebraska.Although, Mr. Mowry is a NEO under SEC rules, Mr. Mowry is not eligible for executivebenefits. -17- Business Experience of the New Director Nominee Thomas R. Bandy (58) – Nominee for independent director.Mr. Bandy has over 35 years of management and operational experience in the oil and gas industry.Since 2007, Mr. Bandy has worked for Blue Tip Energy Management, LLC, a private equity company formed to purchase and expand producing oil/gas assets.Currently Blue Tip Energy has assets in Utah, Wyoming, Kansas and Missouri.As Executive Vice President of Business Development, his responsibilities are to assist in raising capital, supervise the effort in the search for assets to purchase, and to supervise efforts for Blue Tip Energy to sell its assets. From 1976 to 1982, Mr. Bandy worked as a petroleum engineer for various oil and gas companies, including Phillips Petroleum Company, Getty Oil Company and Snyder Oil Company.From 1983 to 1996, Mr. Bandy founded and managed ProTechnics International Inc., which specialized in using chemical and radioactive tracers for fracture simulation evaluation and for secondary recovery operations.The company developed battery powered, slim hole production logging tools and downhole data management tools.The company was sold to Core Laboratories in December 1996.While at ProTechnics International, Mr. Bandy personally co-authored four U.S. patents for new technologies, successfully raised equity capital on numerous occasions and Pro-Technics was named finalist twice and honorable mention once for Petroleum Engineering Magazine’s meritorious awards for innovative technologies.From 1997 to 2007, Mr. Bandy founded and managed Production Access Inc., which developed software code for an information management system used by small to mid-size oil companies to capture and manage drilling/production/financial data.The company was sold to Petris Technologies in June of 2007.While at Production Access, Mr. Bandy completed two successful campaigns to raise equity capital and introduced software tools to help oil companies manage their information.If Mr. Bandy is elected as an independent director, it is anticipated that he will be appointed to serve on the Compensation and Nominating Committees. Mr. Bandy was recommended to the Board by Mr. Winters, Chairman of the Nomination Committee. Family Relationships Keith G. Larsen, a director, Chief Executive Officer and Chairman of the Board, and Mark J. Larsen, a director, President, Chief Operating Officer and Treasurer, are brothers. Section 16(a) Beneficial Ownership Reporting Compliance Under Section 16(a) of the Exchange Act, directors, executive officers, and persons beneficially holding more than 10% of our common stock must report their initial ownership of our common stock and any changes in that ownership in reports that must be filed with the SEC and us.The SEC has designated specific deadlines for these reports and we must identify in this Proxy Statement those persons who did not file these reports when due. Based solely on a review of reports furnished to us and written representations from the filing persons, all directors, NEOs, and 10% owners timely filed all reports regarding transactions in our securities required to be filed for 2011 under Section 16(a) of the Exchange Act, except there was one late filing for Mr. Danni’s initial filing because the Company did not have Mr. Danni’s filer number in time to make the filing within the required time period. -18- PROPOSAL 2:RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITIORS The Board seeks shareholder ratification of the Audit Committee's appointment of Hein & Associates LLP, certified public accountants, to act as the auditors of our financial statements for the year ending December 31, 2012.Hein & Associates LLP has audited our financial statements for the years ended December 31, 2010 and 2011.The Audit Committee has not determined what action, if any, would be taken should the appointment of Hein & Associates LLP not be ratified at the meeting. Principal Accounting Fees and Services Hein & Associates LLP has been paid for fees and services in 2011 and 2010 as shown below: Year Ended December 31, Audit Fees (a) $ $ Audit-Related Fees Tax Fees (b) $ All Other Fees $ Total $ $ (a) Includes fees for audit of the annual financial statements and review of quarterly financial information filed with the SEC and in 2010 fees paid in connection with our equity offering during the fourth quarter of 2009. (b) The Audit Committee approves the terms of engagement before we engage the audit firm for audit and non-audit services, except as to engagements for services outside the scope of the original terms, in which instances the services have been provided pursuant to pre-approval policies and procedures established by the Audit Committee.These pre-approval policies and procedures are detailed as to the category of service and the Audit Committee is kept informed of each service provided.These policies and procedures, and the work performed pursuant thereto, do not include any delegation to management of the Audit Committee's responsibilities under the Exchange Act. The percentage of services provided for Audit-Related Fees, Tax Fees and All Other Fees for 2011 and 2010 are as follows: Year Ended December 31, Audit Fees 84.7% 85.7% Audit-Related Fees 0.0% 0.0% Tax Fees 9.3% 14.3% All Other Fees 6.0% 0.0% Total 100.0% 100.0% -19- Relationship with Independent Accountants Hein & Associates LLP has audited the Company's financial statements for the twelve months ended December 31, 2010 and 2011.A representative will be present at the meeting in person or by telephone to respond to appropriate questions, and will be provided the opportunity to make a statement at the meeting.There have been no disagreements between the Company and Hein & Associates LLP concerning any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which were not resolved to the satisfaction of that firm. For the reasons provided in this Proxy Statement, we are asking shareholders to vote “FOR” the following resolution: “RESOLVED, that the shareholders ratify the Audit Committee's appointment of Hein & Associates LLP, certified public accountants, to act as the auditors of our financial statements for the year ending December 31, 2012.” Recommendation of the Board The Board recommends you vote For Proposal 2. -20- PROPOSAL 3: ADVISORY VOTE ON EXECUTIVE COMPENSATION Our shareholders are entitled to cast an advisory vote at the Annual Meeting to approve the compensation of the NEOs as a group, as disclosed in this Proxy Statement.As an advisory vote, this Proposal 3 is not binding on the Board or the Compensation Committee.However, the Compensation Committee will take into account the outcome of the vote when considering future executive compensation decisions. As discussed in detail in “Executive Compensation - “Compensation Discussion and Analysis,” our executive compensation programs are designed to provide a competitive level of compensation to attract, motivate and retain talented and experienced executives and to motivate them to achieve short-term and long-term corporate goals that enhance shareholder value. For the reasons provided in this Proxy Statement, we are asking shareholders to vote “FOR” the following resolution: “RESOLVED, that the shareholders approve, on an advisory basis, the compensation philosophy, policies and procedures and the compensation of the NEOs as disclosed in the proxy statement for U.S. Energy’s 2012 Annual Meeting of Shareholders pursuant to the compensation disclosure rules of the SEC, including the “Compensation Discussion and Analysis”, the compensation tables and the narrative disclosures that accompany the compensation tables.” As an advisory vote, this proposal is not binding upon the Company. However, the Compensation Committee, which is responsible for designing and administering the Company’s executive compensation program, values the opinions expressed by shareholders in their vote on this proposal and will continue to consider the outcome of the vote when making future compensation decisions for NEOs. Recommendation of the Board The Board recommends you vote For Proposal 3. EXECUTIVE COMPENSATION Compensation Discussion and Analysis This section describes the compensation programs for our Chief Executive Officer, Principal Accounting Officer and each of our other three most highly compensated employees for the 2011 fiscal year.The NEOs for fiscal 2011 are: · Keith G. Larsen, Chairman of the Board and Chief Executive Officer; · Robert Scott Lorimer, CFO, Treasurer and V.P. Finance (retired on June 30, 2011); · Bryon Mowry, Principal Accounting Officer*; · Mark J. Larsen, President, Chief Operating Officer and Treasurer; and · Steven R. Youngbauer, General Counsel and Secretary * Although, Mr. Mowry is a NEO under SEC rules, Mr. Mowry is not eligible for executivebenefits. -21- The Compensation Committee believes that the interests of the NEOs should be aligned with shareholder interests, that executive compensation should be structured to incentivize and reward contributions made to the Company through the achievement of performance goals, and that compensation packages should be designed to attract and retain experienced executives. Short term alignment is based on a salary under employment contracts, and a bonus is available through the Performance Compensation Plan, (“PCP”); these components are intended to compensate for activity during the year that is reasonably expected to benefit the Company in the future.An additional bonus for extraordinary performance may be awarded. Long term alignment has been tied to stock options and stock awards, two broad-based plans for all employees (an ESOP and a 401(k) plan), and an agreement to pay cash and benefits if there is a change in control of the Company.Other than company-wide health insurance premiums paid by us, there are no material perquisites afforded to the executives. In the first quarter of 2012, our Compensation Committee retained a compensation consultant, Denver Compensation & Benefits, LLC (“Denver Compensation & Benefits”), to review our policies and procedures with respect to executive compensation. Denver Compensation & Benefits reviewed the roles and job responsibilities of each of the executive officers, compiled an industry peer group for comparison of compensation policies and then prepared and provided to the Compensation Committee an executive compensation review for the Company. The peer group utilized for the analysis included the following companies:Barnwell Industries, CAMCA Energy Inc., Double Eagle Petroleum Co., FX Energy, Inc., Gastar Exploration Limited (USE), GeoMet, Inc., Isramco, Inc., Magellan Petroleum Corporation, Sonde Resources Corp., Toreador Resources Corporation, Abraxas Petroleum Corp., Endeavour International Corporation, CREDO Petroleum Corporation, Gasco Energy, Inc., HKN, Inc. Tengasco, Inc., Revette Minerals Inc. and Rockwell Diamonds, Inc. (hereinafter referred to as the “Peer Group”). Based upon a comparison of U.S. Energy’s executive compensation and the Peer Group, Denver Compensation & Benefits made the following findings and conclusions: · The base salary for the CEO and General Counsel were below the market median at the 17th and 27th percentiles, respectively.The COO and CFO were much closer to the market median for base salary, at the 47th and 62nd percentiles. · The short-term compensation (“STI”) for the CEO, COO and General Counsel was significantly below the market median for STI, with STI at the 28th, 35th and 36th percentiles, respectively.For the CFO, STI was in-line with the market median at the 47th percentile. · The total cash compensation (“TCC”) for the CEO, COO and General Counsel was significantly below the market median at the 22nd, 35th and 23rd percentiles, respectively.For the CFO, TCC was in-line with the market median at the 57th percentile. · The long-term incentive compensation (“LTI”) awards for the CEO, COO, CFO and General Counsel was significantly above the market median, at the 67th, 76th, 74th and 84th percentiles, respectively.This is primarily the result of grants under the Stock Award Program originally approved by the shareholders in 2001, with an amendment approved by the shareholders in 2007. · The total direct compensation (“TDC”) for the CEO was in-line with the market median at the 51st percentile.However, due to the LTI awards (primarily under the Stock Award Program), TDC for the COO, CFO and General Counsel was above the market median, ranging from the 70th to 76th percentiles. -22- · In summary, U.S. Energy’s TDC is for all NEOs is generally in-line with market norms; U.S. Energy’s STI is generally in-line with market practices both with regard to the metrics used as well as target bonuses as a percent of the base salary; and U.S. Energy’s LTI is also generally in-line with market practices with regard to the form of the awards.However, while U.S. Energy grants stock that is immediately vested, the majority of the peer group uses restricted stock with some form of vesting requirement.In addition, U.S. Energy requires the executives to retain ownership of this stock until they leave the Company. Based on the Compensation Committee’s review of the information provided to it by Denver Compensation & Benefits, the committee has determined that the compensation package generally is consistent with compensation arrangements at similarly-sized corporations in the oil and gas and minerals business, and that our package (including the Performance Compensation Plan) is attaining the Committee’s objectives.The Board has concurred with the Committee’s determination. Payment of each of these compensation components (except the award of options and stock, which is determined only by the Compensation Committee) is made on authorization of the Board, following the recommendations of the Compensation Committee each year.Each component is considered independent of the others.Base salary is paid regardless of company-wide performance or payment of cash bonuses, and awards of options and stock are not related to salaries or cash bonuses.We currently do not have any policies regarding the adjustment or claw back of payments or awards, if after payment or award the Company-level performance measures are restated or otherwise adjusted in a manner that would have reduced the size of the payment or award.The Board and the Compensation Committee are awaiting further guidance on the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act before determining whether the implementation of such policies is appropriate.We will continue to periodically review best practices and re-evaluate our position with respect to such matters. In addition, with respect to annual stock awards under the 2001 Stock Compensation Plan, there is no management exposure to downside equity performance. The Committee does not consider the impact upon the Company of the accounting treatment of any form of compensation paid to the executives, and gives only limited consideration to the tax treatment of such compensation.Other than actuarial consultants who help assess ESOP valuation, professional management of the 401(k) plan and the accrual of the executive retirement benefit, the Committee generally does not use outside consultants, although, as discussed above, it retained Denver Compensation & Benefits in 2012.The actuarial consultants are not involved in bonus recommendations or otherwise in connection with executive compensation issues. The Committee is provided information on Company and individual and department performance by the executives.Each year, the Committee undertakes an analysis of the compensation package to determine if any one component should be recommended to the Board for changes.With regard to the executives who have employment contracts with the Company, the criteria or metrics to be attained (and the weight assigned to each) may be changed by the Board, but the Performance Compensation Plan itself cannot be changed for any executive without his concurrence.Management does not participate in the Committee’s deliberations.Additionally, any changes to compensation for non-executive employees related to the executives must be approved by the Compensation Committee.At the 2011 Annual Shareholders Meeting, the shareholders advisory vote on executive compensation (“say-on-pay”) was 9,779,997 votes for, 527,165 against and 614,832 votes abstaining.The Committee carefully considered the shareholder advisory vote on executive compensation in determining the 2012 PCP. -23- The summary below shows the compensation components. · Base Salary The Compensation Committee believes that base salary is critical in attracting and keeping outstanding employees at all levels.Base salaries are determined by the Committee (subject to Board approval) for executive officer positions and are based on the scope of responsibilities, seniority, our ability to replace the individual, and other factors.Base salaries now are paid under contracts entered into on April 20, 2009.These contracts were scheduled to expire on April 20, 2012, but were extended by the Board until April 20, 2013 – see “Employment Agreements” below. · Cash Bonuses Payment of annual cash bonuses (not more than 100% of base salary) is determined by the Compensation Committee with input from executives, in accordance with the Performance Compensation Plan. In addition, we have traditionally paid a cash holiday bonus to all employees, including executives, based on a percentage of base pay, ranging from 3-10%. The holiday bonus is paid at the discretion of management, depending on available cash and the budget for the next year. · Performance Compensation Plan for 2011 Adopted in April 2009 and amended in 2011, the PCP is intended to compensate all employees (including executive officers) for improvement of shareholder value by rewarding the accomplishment of aggressive yet realistic financial and production objectives.The activation trigger for any bonuses under the PCP is positive cash flow from operations (“Cash Flow”).Cash Flow is defined as net cash provided by operating activities from the audited year end statement of cash flows filed with the SEC.Bonus compensation pursuant to the PCP will not exceed, in aggregate for all employees, more than 10% of Cash Flow for the relevant year.Once triggered, the Compensation Committee determines whether performance factors (which are assigned a percentage out of the maximum percentage of base salary attainable) were achieved in the prior year.For executives, the maximum percentage is 100%; other employees’ maximums range from 10% to 50% for the year ended December 31, 2011.The table below shows the elements applicable to executives.As a result of positive Cash Flow and the accomplishment of portions of the PCP, an accrual was made for all employees at December 31, 2011 and the bonus was paid in March 2012.The accrued bonuses for Company executives were as follows: Keith G. Larsen $52,600; Mark J. Larsen $50,900; Robert Scott Lorimer $24,900; Steven R. Youngbauer $35,900; and Bryon G. Mowry $9,800, based on the performance objectives as detailed in the following table: -24- % of Annual Base Pay Eligible Amount Performance Element Amount Earned Stock Price (1) 20% 0% Earnings per Share (2) 20% 0% Cash Flow Factor (3) 20% 3% General Costs (4) 10% 10% Proved Reserves (5) 15% 15% Production (6) 10% 0% Budget & Mt Emmons (7) 5% 5% 100% 33% (1)Stock Price Factor - The 200 day average stock price ending December 31, 2011 must have exceeded the same 200 day average stock price ending December 31, 2010 by 15 percent or greater to earn the 20% assigned award.No award would be earned for less than the targeted 15% increase.This factor was not met for 2011. (2)EPS Factor – During the year ended December 31, 2011 there must have been positive reported earnings per share.No award would be earned if earnings per share were not positive.This factor was not met for 2011. (3)Cash Flow Factor- 2011 Cash Flow must have met or exceeded $15 million to qualify for the full percentage award of 20%.In the event that Cash Flow was less than the targeted $15 million, the award would be reduced downward on a pro-rata basis using the following formula: Actual Cash Flow was $2,567,000. (4)Cost Control – G&A – Percentage points earned would be based on total reported general and administrative cost (subject to exceptions for non-budgeted special projects, critical employee requirements or extraordinary costs recommended for exclusion from the calculation by the Compensation Committee with Board approval) compared to the previous year exclusive of any bonus earned.For cost increases under 5%, the full 10 percentage points would be awarded.For cost increases between 5-10%, the percentage points earned would decrease on prorated bases from 10 to 1.No percentage award would be earned for cost increases above 10%. Costs for 2011 increased less than 5%, so the full 10 percentage points were awarded. (5)Reserves - Increased proved developed and proved undeveloped oil and gas reserves at December 31, 2011 to 3 million BOE, with the BOE ratio for natural gas calculated at 6 mcf to 1 BOE.No award would be earned if the Company’s 2011 year end reserves were less than 3 million BOE.This criterion was achieved so the full 10% was awarded. (6)Daily Production – Increased average daily oil and gas production for the year ended December 31, 2011 to 1,500 BOE/D, with the BOE ratio for natural gas calculated as described above.No award would be earned if the Company’s average daily production was less than 1,500 BOE/D for the year ended December 31, 2011.This criterion was not achieved. -25- (7)Budget and Mt. Emmons – Drilling and operating budgets are adequately funded, and the Mt. Emmons water treatment plant is operated without violation of any applicable regulatory requirement.These criteria were achieved so the full 5% was awarded. · Performance Compensation Plan for 2012 In December 2011 the Compensation Committee recommended changes to the PCP matrix for 2012 that were adopted by the Boardon December 8, 2011.The maximum bonus that can be earned during the year ended December 31, 2012 for executives remained at 100% of base cash compensation; other employees’ maximums range from 10% to 50% for the year ended December 31, 2012. The PCP Bonus Matrix was changed to further enhance shareholder value.For the year ended December 31, 2012 the components of the PCP matrix for all employees is detailed in the following table and notes: Target Percent of Base Cash Financial Factors Compensation Stock Price Factor (1) 20.0% EPS Factor (2) 20.0% Cash Flow Factor (3) 20.0% Company Goals Reserves (BOE) (4) 20.0% Production (BOE/day) (5) 20.0% 100% Financial Factors Stock Price Factor - The 200 day average stock price ending December 31, 2012 must exceed the same 200 day average stock price ending December 31, 2011 by 15 percent or greater to earn the 20% assigned award.No award will be earned for less than the targeted 15% increase in the 200 day moving day average stock price. EPS Factor - For the year ended December 31, 2012, reported earnings per share must be $0.05 or more per share to attain the 20% award. Cash Flow Factor - 2012 Cash Flows must be at least $21 million to trigger the award.To qualify for the full 20% award, Cash Flow must be $30 million or greater.Cash Flow between $21 million and $30 million will be awarded in 2% increments up to the full 20% allocated award amount. Operational Factors Reserves Factor - Increase proved oil and gas reserves by 30% at December 31, 2012 from proved reserves at December 31, 2011. Production Factor - Increase average daily oil and gas production for the year ended December 31, 2012 by 40% from 2011 average daily production.No award will be earned for less than a 40% increase for the year ending December 31, 2012. -26- · Stock Options The 2001 ISOP expired on December 6, 2011. The options granted pursuant to the 2001 ISOP were both non-qualified stock options and option options that were intended to qualify under section 422 of the Internal Revenue Code as incentive stock options. Options were issued at exercise prices equal to the market price on the relevant grant dates and vested (became exercisable) at various times as determined by the Compensation Committee and approved by the Board.All options are exercisable for cash, delivery of shares of common stock (valued at market), or on a “net” or “immaculate” exercise.Any income taxes due as a result of the exercise of options is paid by the holder of the options at the time of exercise either in cash or shares being withheld resulting in fewer shares being issued. All options granted under the 2001 ISOP prior to the expiration date will remain in effect pursuant to the terms under which they were issued. · Stock Awards The 2001 Stock Compensation Plan (the "2001 SCP") is currently scheduled to expire at the annual meeting held in 2018 unless extended by the shareholders.If the shareholders approve Proposal #4 “2012 Equity Plan” at the June 29, 2012 annual meeting, the 2001 SCP will be terminated on April 20, 2013 (which is the expiration date of the executive employment agreements) and the last shares issued under the 2001 SCP by the Company will be in April 2013.However, if the 2012 Equity Plan does not pass, then the 2001 SCP will continue and not be terminated.Under the SCP, each eligible executive officer receives 5,000 shares of U.S. Energy common stock per quarter.We gross up the stock compensation for the federal income tax effect on the issuance of shares to the executives.The shares are issued as fully vested, but the shares cannot be sold, pledged or otherwise transferred until retirement, total disability or death.Awards are not tied to any metric of Company or executive performance. · Executive Officer Retirement Benefits A retirement plan for executives was approved by the Board on October 20, 2005.Eligibility requirements for receiving benefits under the plan include reaching age 60 and having served for a minimum of 15 years as a designated executive and being employed by the Company on December 31, 2010. Benefits include five years of payments equal to 50% of the greater of the average of the individual’s last five years of base pay or the last annual base pay.As a condition to payments, an executive, if requested by the Board, will provide up to 1,040 post-retirement consulting hours to assist with transition to other executives.If a retired executive is asked to provide more than 1,040 hours, he will be compensated at commensurate hourly rates.In the case of death, benefits will be paid to the executive’s estate.Beginning in 2007, the required funding for current officers was funded through a Rabbi Trust administered by a third party trustee. Executive Severance and Non-compete Agreements We have individual severance and non-compete agreements for the executive officers (Keith G. Larsen, Chairman and CEO, Mark J. Larsen, President, and Steven R. Youngbauer, Secretary and General Counsel) to ensure they remain focused on current operations as well as maintain protection against competition in the event of a change in control of the Company. Each agreement provides that if the executive’s employment is terminated within three years of a -27- change in control, other than retirement, death or cause, the Company will be required to pay to the executive an amount equal to three times the average annual compensation over the five years ending before the change in control plus certain other amounts described in “Potential Payments upon Change in Control.” Summary Compensation Table Name and Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Compensation Change in Pension Value & Non- Qualified Deferred Compensation Earnings All Other Compensation Total Keith G. Larsen, Chairman and Chief Executive Officer $ Mark J. Larsen, President and COO $ Robert Scott Lorimer, Chief Financial Officer and Treasurer $ $
